 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT

10                      NORTHERN DISTRICT OF CALIFORNIA

11                                OAKLAND DIVISION

12   IN RE CALIFORNIA BAIL BOND           Master Case No. 4:19-CV-000717-JST
     ANTITRUST LITIGATION
13                                        CLASS ACTION
                                          [PROPOSED] ORDER GRANTING
14                                        PLAINTIFFS’ ADMINISTRATIVE
     THIS DOCUMENT RELATES TO:            MOTION TO SET A BRIEFING
15                                        SCHEDULE AND PAGE LIMITS
     All Actions                          REGARDING RESPONSES TO THE
16                                        SECOND CONSOLIDATED AMENDED
                                          COMPLAINT AND MOTION TO LIFT
17                                        DISCOVERY STAY                  _______
18

19

20

21

22

23

24

25

26

27

28
                                                     [PROPOSED] ORDER GRANTING PLAINTIFFS’
                                                                   ADMINISTRATIVE MOTION
                                                                          4:19-CV-000717-JST
 1          After considering the foregoing motion, the papers filed in support, and the arguments of
 2   counsel, and good cause appearing therefor, the Court GRANTS Plaintiffs’ Administrative
 3   Motion to Set a Briefing Schedule and Page Limits Regarding Responses to the Second
 4   Consolidated Amended Complaint and Plaintiffs’ Motion to Lift Discovery Stay.
 5          Briefing on these motions shall proceed as follows:
 6

 7
                              Event                                Deadline                Page Limit
 8

 9     Defendants’ opposition to Motion to Lift Discovery    May 27, 2020              10
       Stay
10

11
       Plaintiffs’ Reply re Motion to Lift Discovery Stay    June 3, 2020              5
12

13     Motions to Dismiss Second Consolidated Amended        June 12, 2020             30
       Complaint
14

15
       Plaintiffs’ Opposition to Motions to Dismiss          July 13, 2020             30
16

17     Defendants’ Reply re Motion to Dismiss                August 3, 2020            15
18

19
            IT IS SO ORDERED ON THIS ___ DAY OF _______________, 2020.
20

21
     DATED: ________________
22
                                                 ________________________________
23                                               The Honorable Jon S. Tigar

24

25

26

27

28
                                                                   [PROPOSED] ORDER GRANTING PLAINTIFFS’
                                                      -1-                        ADMINISTRATIVE MOTION
                                                                                        4:19-CV-000717-JST
